Order entered March 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00778-CR

                          BRADLEY ALLEN KELLER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F16-53364-L

                                           ORDER
       The reporter’s record was due on October 26, 2018. After we sent a postcard dated

October 30, 2018 stating the record was overdue, official court reporter Victoria Franklin

informed the Court that court reporter Debi Harris had reported the hearings and that Ms.

Franklin had notified Ms. Harris by email that the record was past due. On December 20, 2018,

we ordered Ms. Harris to file the complete reporter’s record in this appeal by January 3, 2019

and cautioned her that the failure to do so would result in the Court taking whatever remedies it

has available to ensure that the appeal proceeds in a timely fashion, including ordering that she

not sit until the complete reporter’s record is filed. To date, however, we have not received the

reporter’s record or had any communication from Ms. Harris.
        We ORDER that court reporter Debi Harris NOT SIT as a court reporter until she has

filed the complete reporter’s record in this appeal.

        We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5; Debi Harris, court reporter; Victoria Franklin,

official court reporter, Criminal District Court No. 5; to the Dallas County Auditor’s Office; and

to counsel for all parties.




                                                       /s/   LANA MYERS
                                                             JUSTICE